Title: From Thomas Jefferson to Meriwether Lewis, 13 January 1804
From: Jefferson, Thomas
To: Lewis, Meriwether


               
                  Dear Sir 
                  Washington Jan. 13. 1804.
               
               I wrote you last on the 16th. of Nov. since which I have recieved no letter from you. the newspapers inform us you left Kaskaskia about the 8th. of December. I hope you will have recieved my letter by that day or very soon after; written in a belief it would be better that you should not enter the Missouri till the spring; yet not absolutely controuling your own judgment formed on the spot. we have not heard of the delivery of Louisiana to us as yet, tho’ we have no doubt it took place about the 20th. of December, and that orders were at the same time expedited to evacuate the upper posts, troops of ours being in readiness & under orders to take possession. this change will probably have taken place before you recieve this letter, and facilitate your proceeding. I now inclose you a map of the Missouri as far as the Mandans, 12, or 1500. miles I presume above it’s mouth. it is said to be very accurate having been done by a mr Evans by order of the Spanish government. but whether he corrected by astronomical observation or not we are not informed. I hope this will reach you before your final departure.—the acquisition of the country through which you are to pass has inspired the public generally with a great deal of interest in your enterprize. the enquiries are perpetual as to your progress. the Feds alone still treat it as philosophism, and would rejoice in it’s failure. their bitterness increases with the diminution of their numbers and despair of a resurrection. I hope you will take care of yourself, and be the living witness of their malice and folly. present my salutations to mr Clarke. assure all your party that we have our eyes turned on them with anxiety for their safety & the success of their enterprize. accept yourself assurances of sincere esteem & attachment.
               
                  Th: Jefferson 
               
             